DETAILED ACTION
In application filed on 01/28/2019, Claims 1-18 are pending. Claims 1-18 are considered in the current office action. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/28/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 6, 9, 13-14 and 18 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Leiber et al. [US20100112546A1]

Regarding Claim 1, Leiber teaches a chemical substance concentrator configured to concentrate [Para 0177] a chemical substance contained in a gaseous sample [Para 0125, 0174, and 0241], the concentrator comprising: 

a first electrode [ Para 0022-0025, ‘first electrode in electrical communication via a nanowire; Para 0201; Fig8A-D, ref. 54, ‘conductor elements’] disposed on the first inner wall of the flow passage [ Para 0179, ‘one or more nanoscale wires may be positioned in a channel or in a microfluidic channel’; Para 0199-0200, 0214; Para 0140, Fig. 1A, ref. 231]; 
a second electrode [Para 0022-0025, 0188, ‘second electrode in electrical communication via a nanowire; Fig. 8A-D, ref. 54, ‘conductor elements’] disposed on the first inner wall [Para 0179, ‘one or more nanoscale wires may be positioned in a channel or in a microfluidic channel with structure’]; and located away from the first electrode [Para 0023, ‘a plurality of nano scale wires, at least some of which comprise reaction entities, at least some of which are disposed between the first electrode and one of the second]. 
a first electrode wiring connected to the first electrode and to the second electrode [Para 0023, ‘a plurality of nano scale wires, at least some of which comprise reaction entities, at least some of which are disposed between the first electrode and one of the second electrode; Para 0199-0200, 0214], the first electrode wiring 
a first material layer [Para 0201, ‘gate’, Fig. 8A, ref. 52; surface of the nanoscale wire’] disposed on the first electrode wiring [ Fig. 8A, ref.50] so as to transmit the generated heat. This limitation is interpreted as a method of intended use given patentable weight to the extent of effecting the gate having voltage to control the current through the channel through the source and drain. It is well known in the art that the flow of current generates heat. [Para 0202]. Please see MPEP 2114(II) for further details; and 
a first adsorbent  [ Para 0337, 0363, ‘silicon oxide coating’; Para 0202, ‘SiO2 exterior surface of the nanoscale wire sensor may serve as the gate insulation for the gate’] disposed on the first material layer [ Para 0202, ‘gate’], the first adsorbent configured to adsorb the chemical substance and to desorb, by the transmitted heat, the adsorbed chemical substance. This limitation is interpreted as a method of intended use given patentable weight to the extent of effecting the native silicon oxide coating on silicon nanowire to achieve receptor linkage since extensive data exists for the chemical modification of silicon oxide or glass surfaces [Para 0337]. The detection may involve a change in charge at the nanowire surface associated with binding and/or unbinding, where the conductance (inverse of electrical resistance) of the nanowire device is affected [Para 0338]. Please see MPEP 2114(II) for further details.




    PNG
    media_image1.png
    463
    874
    media_image1.png
    Greyscale

Leiber, Annotated Fig. 8B

Regarding Claim 6, Leiber teaches the chemical substance concentrator of claim 1, wherein the first adsorbent [Para 0337, 0363, ‘silicon oxide coating’; Para 0202, ‘SiO2 exterior surface of the nanoscale wire sensor may serve as the gate insulation for the gate’] is made of conductive [Para 0202; conductivity of SiO2 is well known in the art] nanowires [‘first adsorbent disposed on the nanoscale wire embodiment’], the limitation “is made of conductive nanowires is interpreted a product by process limitation. It is not clear how it limits the structure of the first adsorbent. It appears that the structure of the first adsorbent in claim 6 is similar to the structure of the first adsorbent taught by Leiber in Claim 1 and thus given the appropriate patentable weight. Please see MPEP 2113 for further details.
2 exterior surface of the nanoscale wire sensor may serve as the gate insulation for the gate’]  is made of a conductive porous body [ Para 0220,’porous silicon’; Para 0337, ‘native silicon oxide coating on silicon nanowires’;  ‘porous silicon dioxide is well known in the art’; Silicon dioxide, a semiconductor, is capable of being porous ].

Regarding Claim 13, Leiber teaches the chemical substance concentrator of claim 1, further comprising a thermal insulating layer [ Para 0202, ‘insulation for the gate’ in the conduction channel] disposed between the first inner wall [Para 0177, ‘channel, a microfluidic channel is hollow’; ‘wall of the microfluidic channel’; Para 0179, ‘channel has structure’; Para 0225] and the first material layer [Para 0201, ‘gate’, Fig. 8A, ref. 52; surface of the nanoscale wire’].

Regarding Claim 14, Leiber teaches the chemical substance concentrator of claim 1, wherein the flow passage [Annotated Fig. 7B, as structurally arranged] further has a second inner wall facing the hollow part [Annotated Fig. 7B, as structurally arranged], the a second inner wall [Annotated Fig. 7B, as structurally arranged] facing the first inner wall [Annotated Fig. 7B, as structurally arranged] across the hollow part [Annotated Fig. 7B, as structurally arranged].

    PNG
    media_image2.png
    672
    532
    media_image2.png
    Greyscale

Leiber, Annotated Fig. 7B

Regarding Claim 18, Leiber teaches a chemical substance detection device, comprising:
a chemical substance concentrator of claim 1;[ see the teachings of Leiber on Claim 1 rejections] and
a detection unit [ Para 0125, 0171] that detects the chemical substance concentrated by the chemical substance concentrator. This limitation is interpreted as a method of intended use given patentable weight to the extent of effecting a detector constructed and arranged to determine a change in a property of the nanoscale wire, for example, a change in light emission, a change in stress or shape, or a change in an electrical property of the nanoscale wire, such as voltage, current, conductivity, Please see MPEP 2114(II) for further details.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over by Leiber et al. [US 20100112546A1] in view of Yoshida et al. [JP2014228485A]

Regarding Claim 3, Leiber teaches the chemical substance concentrator of claim 2, wherein the first electrode wiring [Annotated Fig. 8B, as structurally arranged] includes: a straight section [Annotated Fig. 8B, as structurally arranged; and turn-back section connected to the straight section.
Leiber does not teach “turn-back section connected to the straight section”
Yoshida teaches “turn-back section connected to the straight section” [Annotated Fig. 1, ref 22; ‘heating means’]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Leiber to incorporate “turn-back section connected to the straight section” as taught by Yoshida, to form a meander pattern to form a heating means. [Yoshida, Annotated Fig. 1]. Doing so allows for the concentrator to gain the advantages associated form the meandrous shape of the heating means.  

    PNG
    media_image3.png
    613
    963
    media_image3.png
    Greyscale

Yoshida, Annotated Fig. 1

Leiber does not teach “has a meandrous shape”
Yoshida teaches “has a meandrous shape” [Description; ‘meander pattern to form a heating means’ Annotated Fig. 1, ref 22; ‘heating means’]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Leiber to incorporate “a meandrous shape” as taught by Yoshida, to form a meander pattern to form a heating means. [Yoshida, Annotated Fig. 1]. Doing so allows for the concentrator to gain the advantages associated form the meandrous shape of the heating means.  

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over by Leiber et al. [US 20100112546A1] in view of Rafferty et al. [US20120223226A1]

Regarding Claim 5, Leiber teaches the chemical substance concentrator of claim 4, wherein the first electrode wiring [Annotated Fig. 8B, as structurally arranged] has a curved shape.
Leiber does not teach “has a curved shape”
Rafferty teaches “has a curved shape” [Para 0031-0032; Fig. 2A, ref. 114; ‘undulations’; as structurally arranged]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Leiber to incorporate “a curved .

Claim 7-8 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over by Leiber et al. [US 20100112546A1] in view of Briman et al. [US20080093226A1]
Regarding Claim 7, Leiber teaches the chemical substance concentrator of claim 6, wherein the nanowires [Para 0023, ‘a plurality of nano scale wires, at least some of which comprise reaction entities, at least some of which are disposed between the first electrode and one of the second; Para 0199-0200, 0214] and the first material [Para 0201, ‘gate’, Fig. 8A, ref. 52; surface of the nanoscale wire’] contain same metal oxide.
Leiber teaches the first material contains silicon dioxide [Para 0337, ‘native silicon oxide coating on silicon nanowires’] but Leiber does not teach “nanowires and first material contain same metal oxide. 
Briman (analogous art) teaches wherein the nanowires [Para 0108, metal oxides; Fig. 1, ref. 106, ‘conducting channels’] and the first material [surface of the nanowire’] contain same metal oxide.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Leiber to incorporate “nanowires and first material contain same metal oxide” to allow for the functionalization of the 

Regarding Claim 8, Leiber teaches the chemical substance concentrator of claim 6, wherein each of the nanowires [Para 0023, ‘a plurality of nano scale wires, at least some of which comprise reaction entities, at least some of which are disposed between the first electrode and one of the second; Para 0199-0200, 0214] includes a metal oxide and a carbon nanotube covered with the metal oxide.
Leiber does not teach “includes a metal oxide and a carbon nanotube covered with the metal oxide”
Briman teaches “includes a metal oxide [Para 0108, ‘metal oxide’] and a carbon nanotube covered with the metal oxide [Para 0108, ‘Functionalization of carbon nanotubes with metal oxide’]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Leiber to incorporate “a metal oxide and a carbon nanotube covered with the metal oxide” to use metal oxides for the functionalization of the conducting channel 106 (e.g., a carbon nanotube layer), to produce a sensitivity to one or more target analytes 101 [Briman, Para 0108]. Doing so allows for the structure of the nanowire to respond to a target analyte through charge transfer or other interaction between the device and the analyte. 

Leiber does not teach “a cooling unit that cools the first adsorbent”
Briman teaches a cooling unit [Para 0209, optional temperature controller, Fig. 22, ref. 263 (heater and/or cooler)] that cools the first adsorbent [Para 0204, 0207, 0213; the whole sensor, Fig. 22-23, ref. 251].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Leiber to incorporate “a cooling unit that cools the first adsorbent” to provide an optional temperature controller 263 (heater and/or cooler), which in turn supplies multiplexed flow (at a selected temperature) to expose sensor 251. Following sensor exposure, the multiplexed flow is emitted at exhaust 264 [Briman, Para 0209]. Doing so allows for the temperature in the sensor device to be controlled either by heating of cooling. 

Claim 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over by Leiber et al. [US 20100112546A1] in view of Stasiak et al. [US20080204048A1]
Regarding Claim 15, the chemical substance concentrator of claim 1, further comprising:
Leiber does not teach claim 15 limitations. 
Stasiak teaches a second material layer [Para 0038, ‘native oxide groups, i.e., Si-OH groups’; Para 0030, ‘silicon oxide shell’] that transmits heat [silicon oxide as a semiconductor is well known in that art’, capable of transmitting current resulting in joule heating]; and

wherein the second adsorbent [Para 0039, ‘functionalization’] is configured to adsorb the chemical substance [Para 0039-0040‘being interactive with analyte’] and to desorb [ Para 0033, ‘physical attraction’ is well known in the art to be weak’] the chemical substance [ ‘analyte’] adsorbed by the second adsorbent from the second adsorbent by the heat transmitted [Para 0018,  Para 0040 ‘ a charge transfer occurs that can be sensed electrically’ ; joule heating during electrical transfer is well known in the art] by the second material layer [Para 0038, ‘native oxide groups, i.e., Si -OH groups’; Para 0030, ‘silicon oxide shell’; Para 0039]. This limitation is interpreted as a method of intended use given patentable weight to the extent of effecting the functionalization which results in a physically [‘adsorbed and desorbed’] or chemically  [adsorbed’] attached coating 19 that can be interactive with an analyte or analyte to be discovered in fluid, to yield a large detection signal from the individual electric responses of the grown and sensitized  nanowires [ Para 0039] and to enebale charge transfer that can be sensed electrically upon binding with an analyte [ Para 0040]. Please see MPEP 2114(II) for further details.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Leiber to incorporate “a second material layer that transmits heat; and a second adsorbent disposed on the second material layer, wherein the ….” as taught by Stasiak, to allow for the arrangement where 

Regarding Claim 16, Leiber teaches the chemical substance concentrator of claim 15,
wherein the first adsorbent and the second absorbent are made of different materials, [This limitation is interpreted as optional], or wherein the first absorbent [Para 0337, 0363, ‘silicon oxide coating’; Para 0202, ‘SiO2 exterior surface of the nanoscale wire sensor may serve as the gate insulation for the gate’] and the second adsorbent include different surface coatings provided at respective surfaces of the first absorbent and the second adsorbent. 
Leiber does not teach “and the second adsorbent include different surface coatings provided at respective surfaces of the first absorbent and the second adsorbent”. 
Stasiak (an analogous art) teaches the first absorbent [Para 0018, ‘the first array of free-standing nanowires can be native, or functionalized with a composition interactive with the analyte] and the second adsorbent [Para0017, ‘the second array of free-standing nanowires can be configured to be non-interactive with the analyte’] 
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Leiber to incorporate “the first absorbent and the second adsorbent include different surface coatings provided at respective surfaces of the first absorbent and the second adsorbent, as taught by Stasiak to provide for a sample comparison step by the simultaneously analyzing a control sample and a test sample [Stasiak, Para 0017-0018]. Doing so allow the generation of accurate results during sample analysis [Para 0013-0014 and 0017-0018].

Allowable Subject Matter
Claims 10-11 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Regarding Claim 10, Leiber teaches the chemical substance concentrator of claim 1, further comprising:
a third electrode disposed on the first material layer [Para 0201, ‘gate’, Fig. 8A, ref. 52; surface of the nanoscale wire’]; and
a fourth electrode disposed on the first material layer [Para 0201, ‘gate’, Fig. 8A, ref. 52; surface of the nanoscale wire’],
wherein the first material layer [Para 0201, ‘gate’, Fig. 8A, ref. 52; surface of the nanoscale wire’] extends to the first electrode [Para 0022-0025, ‘first electrode in 
 Leiber fails to teach “a third electrode” disposed…” and
"a fourth electrode disposed…”, and 
“wherein the first material layer is sandwiched…”
It would not have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Leiber to incorporate “the Claim 10 limitations not taught by Leiber. 
Claim 11 would be allowable by virtue of dependency on Claim 10. 

Regarding Claim 17, Leiber teaches the chemical substance concentrator of claim 15, further comprising:
Leiber teaches the flow passage [Para 0177, 0199, ‘microchannel’; Fig. 7A-B, ref. 30; ‘sample exposure region]; 
Leiber does not teach rest of claim 17 limitations. 

wherein the second adsorbent [Para 0039, ‘functionalization’] is configured to adsorb the chemical substance [Para 0039-0040‘being interactive with analyte’] and to desorb [ Para 0033, ‘physical attraction’ is well known in the art to be weak’] the chemical substance [ ‘analyte’] adsorbed by the second adsorbent from the second adsorbent by the heat transmitted [Para 0018,  Para 0040 ‘ a charge transfer occurs that can be sensed electrically’ ; joule heating during electrical transfer is well known in the art] by the second material layer [Para 0038, ‘native oxide groups, i.e., Si -OH groups’; Para 0030, ‘silicon oxide shell’; Para 0039]. This limitation is interpreted as a method of intended use given patentable weight to the extent of effecting the functionalization which results in a physically [‘adsorbed and desorbed’] or chemically  [adsorbed’] attached coating 19 that can be interactive with an analyte or analyte to be discovered in fluid, to yield a large detection signal from the individual electric responses of the grown and sensitized  nanowires [ Para 0039] and to enebale charge transfer that can be sensed electrically upon binding with an analyte [ Para 0040]. Please see MPEP 2114(II) for further details.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Leiber to incorporate “a second 

Leiber in view of Stasiak does not teach:
“a third electrode disposed in the flow passage”;
a fourth electrode disposed in the flow passage and located away from the third electrode;
a second electrode wiring connected to the third electrode and the fourth electrode, the second electrode wiring generating heat upon being energized; and
a current supply unit that selectively supplies an electric current to the first electrode, the second electrode, the third electrode, and the fourth electrode, wherein the second material layer is disposed on the second electrode wiring so as to transmit the heat generated by the second electrode wiring. 
It would not have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Leiber in view of Stasiak to incorporate “the Claim 17 limitations not taught by Leiber in view of Stasiak.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Chang et al. [US20130075386A1]: teaches heating device comprising a carbon nanotube, which comprises a carbon nanotube layer containing aligned carbon nanotube carpet, a first electrode and a second electrode having a predetermined distance between each other and electrically connected to the carbon nanotube layer respectively, wherein a current produced by applying a voltage to the first electrode passes laterally via the diameter direction of the aligned carbon nanotubes from the first electrode to the second electrode. 
Gole et al. [US008573030B2]: teaches methods of selecting a nanostructured deposit for a conductometric gas sensor, methods of detecting a gas based on the acidic or basic characteristic of the gas using a conductometric gas sensor, devices including conductometric gas sensors, arrays of conductometric gas sensors, methods of determining the acidic or basic characteristic of a gas, methods of treating a sensor, and the like.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OYELEYE ALEXANDER ALABI whose telephone number is (571)272-1678.  The examiner can normally be reached on M-F 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571) 272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OYELEYE ALEXANDER ALABI/
Examiner, Art Unit 1797                                                                                                                                                                                             
/SAMUEL P SIEFKE/Primary Examiner, Art Unit 1797